            Case 6:18-cr-00468-MC       Document 52       Filed 07/17/20      Page 1 of 4




                             IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON

UNITED STATES OF AMERICA

                Plaintiff,                                    Case No. 6:18-cr-00468-MC

       v.
                                                              OPINION AND ORDER
KIRK MCAMIS,

            Defendant.
_____________________________

MCSHANE, Judge:

       Defendant Kirk McAmis moves to reduce his sentence under 18 U.S.C. § 3582(c)(1)(A).

ECF No. 40.

       Congress, through the First Step Act, amended 18 U.S.C. § 3582(c)(1)(A) to allow a

defendant to file a motion directly with the district court for compassionate relief after exhausting

all administrative remedies. The Court may reduce a defendant’s sentence if:

       (i) extraordinary and compelling reasons warrant such a reduction; or

       (ii) the defendant is at least 70 years of age, has served 30 years in prison, pursuant
       to a sentence imposed under section 3559(c), for the offense or offenses for which
       the defendant is currently imprisoned, and a determination has been made by the
       Director of the BOP that the defendant is not a danger to the safety of any other
       person or the community, as provided under section 3142(g);

       (iii) and that such a reduction is consistent with applicable policy statements issued
       by the Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A).

       The pertinent policy statement for sentence reductions related to medical ailments is found

at U.S.S.G. § 1B1.13. “Circumstances that may present extraordinary and compelling reasons to



1 – OPINION AND ORDER
         Case 6:18-cr-00468-MC          Document 52        Filed 07/17/20     Page 2 of 4




reduce a defendant’s sentence include a ‘terminal illness (i.e., a serious and advanced illness with

an end of life trajectory)’ or ‘a serious or medical condition . . . that substantially diminishes the

ability of the defendant to provide self-care within the environment of a correctional facility and

from which he . . . is not expected to recover.” United States v. Bunnell, No.

CR1400119001PHXDGC, 2019 WL 6114599, at *1 (D. Ariz. Nov. 18, 2019) (quoting U.S.S.G.

§ 1B1.13, Application Note 1). The Court must also consider whether the defendant is still a danger

to the community by consulting the factors listed at 18 U.S.C. § 3142(g). U.S.S.G. § 1B1.13(2).

       Defendant argues the threat of serious illness or death from COVID-19, along with his

other medical issues, present extraordinary and compelling reasons justifying compassionate

release. The Court disagrees.

       In late April, Defendant was diagnosed with COVID-19. Yet the Government notes that

Defendant later recovered and was transferred back to FCI Terminal Island. Defendant has

provided no evidence or medical records other than records concerning his medical issues before

sentencing. On the contrary, the Government has provided medical records revealing that

Defendant has fully recovered from COVID-19. See Ex. 1, ECF No. 49. While Defendant argues

that he is at risk for reinfection, the Court instead agrees with the Government that Defendant’s

medical needs are being met while in the custody of the Bureau of Prisons. Resp. to Def.’s Mot.

for Compassionate Release 4, ECF No. 45.

       Additionally, even if the Court were to assume that Defendant has met his burden of

proving extraordinary and compelling reasons, Defendant has not met his burden of proving that

he his no longer a danger to the community. When assessing whether a defendant remains a danger

to the community, the Policy Statement from U.S.S.G. § 1B1.13 directs the Court to consult the

factors listed in 18 U.S.C. § 3142(g), which includes: (1) the nature and circumstances of the




2 – OPINION AND ORDER
         Case 6:18-cr-00468-MC          Document 52       Filed 07/17/20     Page 3 of 4




offense charged, including whether the offense is a crime of violence; (2) the weight of the

evidence against the person; (3) the history and characteristics of the person, including their

physical and mental condition, past conduct, history relating to drug or alcohol abuse, criminal

history; (4) and whether, at the time of the current offense, the person was on probation, on parole,

or on other release pending completion of a sentence. See United States v. Spears, Case No. 98-

cr-0208-SI-22, 2019 WL 5190877, at *5 (D. Or. Oct. 15, 2019).

       Defendant pled guilty to the receipt of child pornography and received a 60-month sentence

with ten years of supervised release. ECF No. 38. Federal law enforcement, after executing a

search warrant at Defendant’s home, found two computers and three external hard drives

containing thousands of images of child pornography. Presentence Investigation Report (“PSR”)

¶¶ 23–25, ECF No. 26. Defendant admitted that he had been viewing child pornography “forever.”

PSR ¶ 28. Defendant’s release plan would place him back in the same community where he spent

years collecting child pornography. The Court agrees with the Government that “simply returning

[Defendant] to the community after serving approximately a quarter of his sentence does not

adequately protect the community.” Resp. to Def.’s Mot. for Compassionate Release 6 (citing

United States v. Mitchell, No. 2:12-cr-0401 KJM, 2020 WL 2770070, at *3–4. (E.D. Cal. May 28,

2020); United States v. Smith, No. 3:16-cr-48 (MPS), 2020 WL 1903160, at *4 (D. Conn. April

17, 2020)).

       Because Defendant has failed to demonstrate compelling and extraordinary circumstances

or proven that he no longer remains a danger to the community, Defendant’s Motion for

Compassionate Release (ECF No. 40) is DENIED.




3 – OPINION AND ORDER
       Case 6:18-cr-00468-MC      Document 52      Filed 07/17/20   Page 4 of 4




IT IS SO ORDERED.


     DATED this 17th day of July, 2020.

                                          _s/Michael J. McShane____________
                                          Michael J. McShane
                                          United States District Judge




4 – OPINION AND ORDER
